                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 EASTERN DIVISION

LADEAN BYRD                                                                              PLAINTIFF

AND

MISSISSIPPI PUBLIC ENTITY WC TRUST                                                         MOVANT

VERSUS                                                    CIVIL ACTION NO 2:19-cv-184-KS-MTP

TRAVIS E. TAYLOR, et. al.                                                            DEFENDANTS


                       ORDER GRANTING MOTION TO INTERVENE

        THIS MATTER is before the Court on the Motion [6] to Intervene filed by the

Mississippi Public Entity Workers’ Compensation. Having considered the Motion and the

applicable law, the Court finds that the Motion [6] should be granted.

        Mississippi Public Entity Workers’ Compensation Trust (“Movant”) represents that as a

result of Plaintiff’s injuries, which are the basis for this lawsuit, it has paid for medical services

rendered to Plaintiff in the amount of $6,743.19. Movant seeks, under Miss. Code Ann. § 71-3-

71, to be reimbursed out of any monies Plaintiff recovers from this lawsuit.

        The Movant requests leave to intervene in this matter under Federal Rule of Civil

Procedure 24(a) to assert its claim. Rule 24(a) allows parties to intervene as of right. The Fifth

Circuit has held that “where the state workmen’s compensation law permits subrogation of a

compensation carrier, the carrier is entitled to intervene as a matter of right.” Smith Petroleum

Service, Inc. v. Monsanto Chemical Co., 420 F.2d 1103, 1115 (5th Cir. 1970); see also Caston v.

GKD Management, LP, 2018 WL 5019393, at *1 (N.D. Miss. Oct. 16, 2018). The Movant,

therefore, has a right to intervene in this action.




                                                      1
        Additionally, Plaintiff and Defendants have not filed any opposition to the Motion to

Intervene. For these reasons, the Court finds that the Motion should be granted.1

        IT IS, THEREFORE, ORDERED that Mississippi Public Entity Workers’ Compensation

Trust’s Motion [6] to Intervene is GRANTED. Mississippi Public Entity Workers’

Compensation Trust shall file its proposed complaint on or before January 9, 2020.

        SO ORDERED, this the 2nd day of January, 2020.
                                                  s/Michael T. Parker
                                                  United States Magistrate Judge




        1
         If a party fails to respond to a motion, other than a dispositive motion, within the time allotted,
the Court may grant the motion as unopposed. L. U. Civ. R. 7(b)(3)(E).

                                                      2
